PRICE, Presiding Judge
(dissenting):
The incident concerning the testimony of Mr. Utley, the owner of the service station, appears in the record as follows:
“Q. Now, Mr. Utley, you have heard the testimony about the money left in the drawer and put in the drawer and *422so forth. Now, ..have yo.u instructed your employees on the manner in which ' they are to account for the money that they take in’ in operation of the service station ?
“MR. ROSSER: I object to Mr. Smith leading the witness, Judge.
' “BY THE COURT: I overrule the obVjection. He can ask whether he instructed them. • He didn’t ask him how he instructed them.
“A. Yes, sir.
“MR. SMITH CONTINUES: Now, Mr. Utley, would you just tell the court and jury in your' own words what the boy's aré supposed to 'do, if anything, with the money that they receive when they come on shift and the money that they take in? Just explain it to us please.
“MR. ROSSER: I object to this as leading the witness, Your honor.
“BY THE COURT: I overrule the objection.”
The instructions given by an employer to his employees, not in the presence of defendant, are inadmissible in evidence. Glover v. State, 21 Ala.App. 423, 109 So. 125. A witness cannot testify to what another person was “supposed to do.” Smarr v. State, 260 Ala. 30, 68 So.2d 6.
I find it unnecessary to decide whether the proper ground of objection was interposed to .the above questions, since I am of opinion there was reversible error in overruling the defendant’s objection to the question to the station attendant as follows:
“Q. Now, what aroused your suspicions, Mr. Smith, about Mr. Womble when you went out to wait on Pete Bowling that had not caused you concern when you went out to wait on the other customers?
“MR. ROSSER: We object to calling for the working of his mind, Judge.
H? H« Hi - * Hi H?
“BY THE COURT: I am going to overrule the objection.”
This question called for testimony immaterial and irrelevant to the issue in the case, and “could have no other effect than to convey to the jury the witness’s belief that the defendant was the guilty party, contrary to our jurisprudence that a witness is never allowed to express an opinion or suspicion as to the guilt or innocence of an accused.” State v. Borde, 209 La. 905, 25 So.2d 736; State v. Chevallier, 213 La. 528, 35 So.2d 135. See also Martin v. State, 18 Ala.App. 434, 92 So. 913; Lee v. State, 42 Ala.App. 101, 154 So.2d 45.
I believe the judgment should be reversed.